Citation Nr: 0707882	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1967 to October 1970.  He died in July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied reopening the appellant's 
claim seeking entitlement to service connection for the cause 
of the veteran's death.    

In May 2006, the Board remanded the case for additional 
development; it is again before the Board for further 
appellate consideration.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  A January 2000 decision by the Atlanta, Georgia VA 
Regional Office denied service connection for the cause of 
the veteran's death; the appellant did not file a notice of 
disagreement and the decision is final.

2.  Evidence added to the record since the January 2000 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's service-connection 
claim for the veteran's cause of death.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision, which determined that 
there was no evidence that the veteran's fatal thymus cancer 
was associated with exposure to herbicides or that it was 
incurred in or caused by service, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has not been received since the 
January 2000 rating decision sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
June 2006 letter satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with this 
notice until June 2006.  However, in light of the Board's 
determination that the criteria for service connection for 
the cause of the veteran's death have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the appellant nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

Service medical records, VA medical records, private 
physician's statements and examination reports and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).



Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  As noted above, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett, supra.

In a January 2000 rating decision, service connection for the 
cause of the veteran's death was denied.  It was determined 
that the veteran's fatal thymus cancer was not related to 
exposure to herbicides and was not caused by or incurred in 
service.  Since the appellant did not file a timely NOD, the 
decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  The 
appellant filed to reopen the claim in October 2003 and has 
perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2000.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the January 2000 decision 
is a June 1996 private physician's letter which indicates 
that the veteran had lung cancer due to exposure to Agent 
Orange; a copy of the veteran's death certificate reflecting 
thymus cancer as the cause of the veteran's death; and a June 
2004 private physician's letter noting that the veteran was 
under his care for thymus cancer, that at the time of his 
death the veteran had metastatic cancer of the thymus to the 
lungs, bones and brain, and that the veteran had a history of 
exposure to Agent Orange. 

The June 1996 private physician's letter and the veteran's 
death certificate are not new, as they were of record at the 
time of the January 2000 decision.  Since the June 2004 
private physician's letter is not redundant of any other 
evidence previously considered and was not part of the record 
at the time of the January 2000 decision, it is considered 
new evidence.  However, this letter does not provide a nexus 
between the veteran's fatal thymus cancer and exposure to 
herbicides or to his time in service.  The letter notes that 
the veteran had thymus cancer and that he was exposed to 
herbicides, but does not provide the needed link between the 
two to warrant entitlement to service connection for the 
cause of the veteran's death.  Therefore, this letter is not 
material since it does not provide an unestablished fact 
necessary to substantiate the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

Because none of the evidence submitted since January 2000 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for the cause of the veteran's death and 
the January 2000 decision remains final.  Accordingly, the 
benefit sought on appeal must be denied.  


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection the cause of the 
veteran's death is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


